DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-9 and 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claims 1 and 9 (the independent, similar claims of the instant application), though Contino et al. (“Charge Detection Mass Spectrometry with Resolved Charge States”, American Society for Mass Spectrometry (2013) 24:101-108, from hereinafter “Contino”) does teach an apparatus and method of operating said apparatus for determination of M/Z and a charge of an ion (abstract) comprising an ion trap having a plurality of electrodes and a voltage source for applying a set of voltages to the plurality of electrodes (pages 101-103), the plurality of electrodes being shaped an arranged to establish a trapping field within the trap that causes the ion to undergo harmonic motion along a longitudinal axis (page 102 column 2), a detector that generates a time-varying signal responsive to a current induced on the detector by the harmonic motion of the ion (page 102, right-hand column) and a detector system having logic for processing the time-varying signal to derive a frequency on harmonic motion and an amplitude at the harmonic motion frequency (page 102, right-hand column) and to determine m/x from the derived frequency and the charge from the derived amplitude (pages 1-2, columns 1-2, also equation 1), and Elliot et al. (“Single Particle Analyzer of Mass: A Charge Detection Mass Spectrometer with a Multi-Detector Electrostatic lon Trap”, International Journal of Mass Spectrometry, 2017 March; 414: pp 45-55, from hereinafter “Elliot”) does teach that the ion trap (a cone trap in this instance) is an electrostatic trap (see, i.e., abstract), these references fail to teach the relationship presented by the equation(s) in the amended independent claims 1 and 9. The remaining claims are allowed by virtue of their dependency on the allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449. The examiner can normally be reached Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881